Citation Nr: 1540568	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  06-24 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine, from November 9, 2009.

2.  Entitlement to a total disability rating based on unemployability (TDIU) due to service-connected degenerative disc disease of the lumbar spine and related bilateral lower extremity radiculopathy, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), prior to November 9, 2009.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to September 1973, and from November 1973 to August 1976, with periods of service in the Army National Guard before and after these dates.

This appeal to the Board of Veterans' Appeals  (Board) arose from a June 2005 rating decision in which the RO implemented the Board's award of service connection for a low back disability (recharacterized as degenerative disc disease of the lumbar spine), and assigned an initial, noncompensable rating, effective October 9, 2002 (the date of receipt of the Veteran's petition to reopen his claim for service connection).  In July 2005, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A May 2006 statement of the case (SOC) was issued to the Veteran, which increased the Veteran's rating from noncompensable to 10 percent, effective October 9, 2002.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans Appeals ) in July 2006.

In August 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a copy of the transcript is of record.

In September 2008, the Board remanded the claim for a higher initial rating for degenerative disc disease to the agency of original jurisdiction (AOJ) for additional action, to include arranging for the Veteran to undergo VA examination. 

In August 2010, the AOJ awarded a higher rating of 30 percent for degenerative disc disease, effective November 9, 2009, and also assigned a separate 20 percent rating for right lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine, also effective November 9, 2009.  A combined rating in excess of 40 percent for both disabilities from November 9, 2009 was denied (as reflected in an August 2010 supplemental SOC (SSOC)).  The Veteran, by way of his representative's August 2010 statement, indicated his continued disagreement with the rating assigned, in particular, the combined 40 percent rating.  Thus, the Board has found that the Veteran has effectively expressed dissatisfaction with the rating assigned for right lower extremity radiculopathy. 

Accordingly, in December 2010, the Board characterized the appeal as encompassing the matter of a higher rating for radiculopathy, from November 9, 2009.  At that time, the Board also expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to service-connected lumbar spine disability and radiculopathy, to include on an extra-schedular basis (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)).  The Board then remanded these matters, along with the claims for higher ratings for lumbar spine disability which have since been finally adjudicated, to the agency of original jurisdiction (AOJ), for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ denied the claims (as reflected in an October 2011 SSOC) and returned the matter to the Board for further appellate consideration.

In April 2012, the Board denied an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to November 9, 2009.  The matters as to a rating in excess of 30 percent for degenerative disc disease of the lumbar spine, from November 9, 2009, a rating in excess of 20 percent for right lower extremity radiculopathy, and entitlement to a TDIU, were again remanded to the AOJ for further action, to include additional development of the evidence.

In a July 2012 rating decision, the AOJ awarded service connection for radiculopathy of the left lower extremity and assigned a 20 percent rating, effective November 9, 2009, as well as awarded the Veteran a TDIU, effective November 9, 2009.  In September 2012, the Veteran filed a statement indicating his disagreement with the effective date assigned for the award of service connection for both the right and left lower extremity radiculopathy, and for the TDIU. 

The claims for an earlier effective date for the left lower extremity rating, increased rating for the right lower extremity, and entitlement to TDIU prior to November 9, 2009, were remanded by the Board in December 2012.  At that time, the Board noted that although the Veteran was awarded a TDIU, effective November 9, 2009, the matter of whether, pertinent to the appeal for an increased rating for the lumbar spine disability, a TDIU was warranted prior to November 9, 2009 remained on appeal.  The Board also noted that, as to the Veteran's rating for left lower extremity radiculopathy, the Veteran filed a statement in September 2012 indicating disagreement with assigned the effective date for the award of compensation for the disability, but he did not give any indication that he wished to challenge the 20 percent rating assigned.  Thus, the Board remanded the claim of entitlement to an effective date prior to November 9, 2009 for the left lower extremity radiculopathy, for issuance of an SOC. 

Following the December 2012 Remand, the AOJ issued an SOC for an effective date prior to November 9, 2009, for left lower extremity radiculopathy, in May 2015.  The Veteran did not perfect his appeal within 60 days of the issuance of the SOC.  As the original rating decision was in July 2012, and the Veteran was notified of the decision in August 2012, more than one year has passed since notification of the rating decision.  Thus, the period in which the Veteran may perfect an appeal as to that issue has closed.  The issues presently on appeal are no longer intertwined with the issue regarding the effective date of the left lower extremity disability rating. 

With respect to the issue of whether a timely notice of disagreement was received regarding the effective date of the right lower extremity disability rating, in December 2012, the Board remanded the issue.  The Board noted that such claim was inextricably intertwined with the claims for an increased rating for the right lower extremity as well as the claim for TDIU prior to November 9, 2009.  On Remand, in May 2015, the AOJ determined that the Veteran's notice of disagreement with the effective date for the right lower extremity disability was not timely filed.  As explained in more detail below, the AOJ recertified the present claims to the Board prior to the closure of the appeal period for the determination regarding entitlement the untimely notice of disagreement with the effective date for the right lower extremity disability.  

This appeal is now being  processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Notably, the Virtual VA file contains a January 2014 housebound examination and VA treatment records not found in the VBMS file.  The January 2014 record is relevant to the claim regarding the severity of the right lower extremity and was not addressed in the July 2012 SSOC. The Board acknowledges that, in September 2012, the Veteran signed a waiver of AOJ consideration of additional evidence with respect to any evidence that he might choose to add to the record; however, the waiver does not expressly apply to development accomplished by VA.  As the Board is remanding the claim, the Veteran is not prejudiced and the AOJ will have an opportunity to review the evidence on remand. 

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

As noted above, in December 2012, the Board remanded the claims on appeal, in part, based on a finding that the claims are inextricably intertwined with the matter of the Veteran's entitlement to an earlier effective date for the right lower extremity disability.  In this regard, the Board noted that the TDIU claim was intertwined with the claim for a higher rating for the right lower extremity disability, which was in turn intertwined with the claim regarding the timeliness of the Veteran's appeal of the effective date of the right lower extremity.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As regards TDIU, the Veteran was, and still remains, ineligible for a schedular TDIU because he did not, and still does not, have a single disability rated as 60 percent disabling for the period prior to November 9, 2009, and his combined disability rating is less than 70 percent for that period.  See 38 C.F.R. § 4.16(a) (2015).  

Unfortunately, the claims remain intertwined with the issue of regarding the timeliness of the Veteran's disagreement with the effective date of the right lower extremity disability.  In this regard, in May 2015, the AOJ issued a decision determining that the Veteran's notice of disagreement with the effective date for the  right lower extremity radiculopathy, was untimely.  It is unclear whether the AOJ sent the Veteran a copy of the rating decision, informing the Veteran of his appellate rights with respect to the decision, as a copy of any notice letter is not on file.  The Veteran has not yet filed a notice of disagreement with the May 2015 decision.  As the rating decision for the issue of the timeliness of the right lower extremity effective date denial was in May 2015, the Veteran has until May 2016 to file a notice of disagreement with the decision (or later if he was not notified of the May 2015 decision).  As such, the time period to appeal the decision has not yet expired.  The Board also notes that the AOJ issued an SOC in May 2015, dated the same day as the rating decision and that SOC was sent to the Veteran.  Significantly, the Veteran's failure to file a Substantive Appeal within 60 days of the May 2015 SOC does not preclude him from perfecting the appeal as he has 60 days from the date of the SOC or one year from notification of the rating decision in question,whichever is later.. 

In the December 2012 Remand, the Board specifically instructed the AOJ not to return the case to the Board until after the Veteran perfected an appeal of the claim regarding the timeliness of the appeal for the right lower extremity, or the time period for doing so expired, whichever occurred first.  Unfortunately, the AOJ recertified the case to the Board, prior to the expiration of the appeal period for the intertwined claim.  The Veteran has not offered any affirmative statement indicating that he does not intend to appeal the May 2015 decision.  As the AOJ's action was premature and not in compliance with the prior remand directives, and because the Board's disposition of the TDIU claim and the increased rating claim for the right lower extremity radiculopathy, at this juncture, would prejudice the Veteran, a remand of these matters is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms). 

The Board again emphasizes to the Veteran that, if he wishes to pursue an appeal of  the AOJ's decision regarding the timeliness of the September 2012 notice of disagreement regarding the effective date of the right lower extremity disability, a timely appeal of the May 2015 decision -consisting of a timely NOD, and, after issuance of an SOC, a timely substantive appeal- must be perfected.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

The Board also finds that to ensure that all due process requirements are met, and the record is complete, further action to obtain all outstanding, pertinent records is warranted.  

As for VA records, the file includes treatment records from the Carl Vinson VA Medical Center (VAMC), Dublin, Georgia VAMC, and the Albany, Georgia Community Based Outpatient Clinic (CBOC), dated up to May 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain all outstanding pertinent VA treatment records from the Carl Vinson VAMC, Dublin VAMC, the Albany, Georgia CBOC following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action on the claims deemed warranted by the VCAA (to include referring the TDIU claim to VA's Director of Compensation and Pension service for extra-schedular consideration, if appropriate), prior to adjudicating the claims.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Carl Vinson and  Dublin VAMCs, as well as the Albany CBOC, all outstanding records of evaluation and/or treatment of the Veteran dated since May 2012.  Follow the procedures of  38 C.F.R. § 3.159 (2015) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file.

2.  Determine whether a copy of the May 2015 rating decision was sent to the Veteran.  If he was not notified of the decision, send him a copy of the decision and inform him of his appellate rights. 

Also, send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the increased rating and/or TDIU claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completing the requested actions, and any other development and/or notification action deemed warranted by the VCAA (to include referring the TDIU claim to VA's Director of Compensation and Pension service for extra-schedular consideration, if appropriate), readjudicate the claims for TDIU, to include on an extra-schedular basis,  and increased rating for right lower extremity radiculopathy, in light of all pertinent evidence (including evidence received since the most recent SSOCs in October 2011 and July 2012, respectively) and legal authority.  

5.  If any claim for which an appeal has been perfected remains denied, furnish the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

6.  Do not return the claims to the Board until after the Veteran has perfected an appeal of the May 2015 determination regarding the timeliness of the Veteran's notice of disagreement with the effective date of the right lower extremity disability, or the time period for doing so has expired, whichever occurs first.  

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




